Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Seunghyun Jang (Reg. No. 75303) on 11/09/2021.
The application has been amended as follows: 

1. (Currently Amended) An apparatus for controlling autonomous driving of a vehicle, the apparatus comprising:
a processor configured to:
adjust a control band for controlling an acceleration and a deceleration of the vehicle, based on a required acceleration and deceleration, and an acceleration/deceleration response stage which is the acceleration and deceleration of the vehicle to follow the required acceleration and deceleration, and
control the acceleration and deceleration of the vehicle based on the adjusted control band and the required acceleration and deceleration,
set a bandwidth of the control band to be equal to or greater than a first width, when the acceleration/deceleration response stage is a first stage; and
set the bandwidth of the control band to be a second width narrower than the first width, when the acceleration/deceleration response stage is a second stage in which the responsiveness is faster than in the first stage; and
a storage configured to store at least one of the acceleration/deceleration response stage which is received from a user or calculated by the processor, the required acceleration and deceleration, or the control band.

4. (Cancelled)

6. (Currently Amended) An apparatus for controlling autonomous driving of a vehicle, the apparatus comprising:
a processor configured to: 
adjust a control band for controlling an acceleration and a deceleration of the vehicle, based on a required acceleration and deceleration, and an acceleration/deceleration response stage which is the acceleration and deceleration of the vehicle to follow the required acceleration and deceleration, and
control the acceleration and deceleration of the vehicle based on the adjusted control band and the required acceleration and deceleration; and
a storage configured to store at least one of the acceleration/deceleration response stage which is received from a user or calculated by the processor, the required acceleration and deceleration, or the control band,
wherein the processor is further configured to:
set the upper limit value of the control band to be closer to the required deceleration than the lower limit value of the control band such that the responsiveness of the deceleration of the vehicle to follow the required deceleration increases.

7. (Currently Amended) An apparatus for controlling autonomous driving of a vehicle, the apparatus comprising:
a processor configured to:
adjust a control band for controlling an acceleration and a deceleration of the vehicle, based on a required acceleration and deceleration, and an acceleration/deceleration response stage which is the acceleration and deceleration of the vehicle to follow the required acceleration and deceleration, and
control the acceleration and deceleration of the vehicle based on the adjusted control band and the required acceleration and deceleration; and
a storage configured to store at least one of the acceleration/deceleration response stage which is received from a user or calculated by the processor, the required acceleration and deceleration, or the control band,
wherein the processor is further configured to:
set the lower limit value of the control band to be closer to the required acceleration than the upper limit value of the control band such that the responsiveness of the acceleration of the vehicle to follow the required acceleration increases.

14. (Currently Amended) A vehicle system for a vehicle, the system comprising:
a user input device configured to receive an input of an acceleration/deceleration response stage which is a speed of responsiveness of an acceleration of the vehicle to follow a target acceleration; and
a vehicle autonomous driving control apparatus configured to:
adjust a control band based on the target acceleration, and the acceleration/deceleration response stage, the control band configured to control the acceleration of the vehicle, [[and]]
,
set a bandwidth of the control band to be equal to or greater than a first width, when the acceleration/deceleration response stage is a first stage, and
set the bandwidth of the control band to be a second width narrower than the first width, when the acceleration/deceleration response stage is a second stage in which the responsiveness is faster than in the first stage.

15. (Currently Amended) A method for controlling autonomous driving of a vehicle, the method comprising:
adjusting, by a processor of the vehicle, a control band for controlling an acceleration and a deceleration of the vehicle, based on a target acceleration and a target deceleration, and an acceleration/deceleration response stage which is a speed of responsiveness of the acceleration and deceleration of the vehicle to follow the target acceleration and deceleration; and
controlling, by the processor, the acceleration and deceleration of the vehicle based on the control band and the target acceleration and deceleration,
wherein adjusting the control band includes:
setting a bandwidth of the control band to be equal to or greater than a first width, when the acceleration/deceleration response stage is a first stage; and setting the bandwidth of the control band to be a second width narrower than the first width, when the acceleration/deceleration response stage is a second stage in which the responsiveness is faster than in the first stage.

18. (Cancelled)

19. (Currently Amended) A method for controlling autonomous driving of a vehicle, the method comprising:
adjusting, by a processor of the vehicle, a control band for controlling an acceleration and a deceleration of the vehicle, based on a target acceleration and a target deceleration, and an acceleration/deceleration response stage which is a speed of responsiveness of the acceleration and deceleration of the vehicle to follow the target acceleration and deceleration; and
controlling, by the processor, the acceleration and deceleration of the vehicle based on the control band and the target acceleration and deceleration,
wherein adjusting the control band includes:
setting an upper limit value and a lower limit value of the control band based on the target acceleration and deceleration;
setting the upper limit value of the control band to be closer to the target deceleration than the lower limit value of the control band such that the responsiveness of the deceleration of the vehicle to follow the target deceleration increases; and
setting the lower limit value of the control band to be closer to the required acceleration than the upper limit value of the control band such that the responsiveness of the acceleration of the vehicle to follow the target acceleration increases.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations, especially those which include the specific limitations regarding adjusting a control band for controlling an acceleration and a deceleration of the vehicle, based on a required acceleration and deceleration, and an acceleration/deceleration response stage which is the acceleration and deceleration of the vehicle to follow the required acceleration and 
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Correia et al. (US 11,034,345 B2): Correia teaches adjusting control mapping of an acceleration control of the vehicle in response to determining the vehicle has entered into an area defined by an adjustable boundary.
Goto et al. (US 2020/0180614 A1): Goto teaches determining a target traveling course for a vehicle, and adjusting the traveling course based on evaluation factors, where the evaluation factors include vehicle acceleration.
Mizuno et al. (US 2019/0248369 A1): Mizuno teaches recognizing a travel pattern of the forward vehicle, setting a travel mode with an acceleration performance in accordance with recognized 
Tokimasa et al. (US 2018/0178793 A1): Tokimasa teaches setting a target acceleration to maintain an inter-vehicle distance between the vehicle and the preceding vehicle. The acceleration setting can be increased or decreased based on a time period and a distance between the vehicles.
Murata et al. (US 2016/0176392 A1): Murata teaches controlling vehicle speed based on driving force values, different driving modes, and threshold values for determination.
Slaton et al. (US 2016/0082963 A1): Slaton teaches the ability to set cruise control where the upper limit and lower limit can be set at plus or minus differing values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664